 1                                                               The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                               UNITED STATES DISTRICT COURT
13                              WESTERN DISTRICT OF WASHINGTON
14                                        AT SEATTLE
15
16
17   TATIANA WESTBROOK, an individual;                  NO. 2:20-cv-01606 BJR
18   JAMES WESTBROOK, an individual;
19   HALO BEAUTY PARTNERS, LLC, a                       DECLARATION OF MICHAEL P.
20   Nevada Limited Liability Company,                  BROWN IN SUPPORT OF
21                                                      DEFENDANTS’ MOTION TO QUALIFY
22                       Plaintiffs,
23
24           v.
25
26   KATIE JOY PAULSON, an individual;
27   WITHOUT A CRYSTAL BALL, LLC, a
28   Minnesota Limited Liability Company; and
29   DOES 1 through 100, inclusive,
30
31                       Defendants.
32
33
34
35          Michael P. Brown declares as follows:
36
37          1.      I am a lawyer with Gordon Tilden Thomas & Cordell LLP, counsel for
38
39   Defendants in this matter. I make this declaration based on personal knowledge and my
40
41   familiarity with the proceedings in this matter.
42          2.      Ms. Barnhart and I spoke on the phone on January 5, 2021 about the declaration
43
44   we would prepare for her to sign and the subpoena Plaintiffs indicated they would serve on her
45


     DECLARATION OF MICHAEL P. BROWN - 1                           G O R DO N     600 University Street
                                                                     T IL DE N    Suite 2915
                                                                    THOMAS        Seattle, WA 98101
                                                                   C O R DE L L   206.467.6477
 1   (but never did). During that call, we discussed the fact that I was Defendants’ attorney, and not
 2
 3   hers. She told me she already recognized this.
 4
            3.      In a January 11, 2021 email to Ms. Barnhart, I wrote: “You don’t need to spend
 5
 6   money or hire a lawyer to respond to the subpoena or file a declaration. I’d like to stand up for
 7
 8   you by filing your declaration if you’d let me. It costs you nothing.” Dkt. 38-1 at ¶ 25. My
 9
10   intent in writing these sentences in response to Ms. Barnhart’s concerns was not to offer to
11
     represent her as her attorney. Rather, it was to reassure her of two things: (1) she did not need to
12
13   spend money to respond to the subpoena, for example, by paying to have data retrieved (because
14
15   she did not know how to do it); (2) based on what she had told me, she did not need to be
16
17   represented by a lawyer at all in the process of responding.
18
            4.      After the Second Barnhart Declaration was filed, I was concerned that Plaintiffs
19
20   were setting up an argument for disqualification. Accordingly, I arranged a meet-and-confer
21
22   with Plaintiffs’ counsel on January 27, 2021 to discuss the matter and my plan to bring a motion
23
24   to qualify seeking an order finding that no disqualifying attorney-client relationship was formed.
25   To my surprise and (temporary) relief, in that call, Plaintiffs’ counsel assured me they had no
26
27   intention of arguing for disqualification based on any such alleged attorney-client relationship.
28
29   Based on that representation, I sought further guidance on the potential conflict issue, and
30
31   determined that this motion to qualify could be obviated if Plaintiffs would confirm in writing
32   what they represented during the meet-and-confer.
33
34          5.      I proceeded to repeatedly ask Plaintiffs for that confirmation, but they repeatedly
35
36   refused. Initially they explained that they wanted to keep open the possibility of moving to
37
38   disqualify if they learned new, additional information supporting such a motion. I responded by
39   explaining that I only needed a stipulation based on information currently known—the
40
41   information they had when they expressly disclaimed any concern about a conflict. Then their
42
43   explanation shifted. They responded that they did in fact have “concerns” based on what they
44
     knew at the time of the meet-and-confer, and therefore would not sign a stipulation even with the
45


     DECLARATION OF MICHAEL P. BROWN - 2                             G O R DO N     600 University Street
                                                                       T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
 1   “future information” proviso. This explanation was directly contrary to their representations
 2
 3   during the January 27 meet and confer. The email exchange is attached hereto at Exhibit. A.
 4
            I declare pursuant to the laws of perjury of the United States of America that the
 5
 6   foregoing is true and correct.
 7
 8          DATED this 18th day of February, 2021, at Seattle, Washington.
 9
10
11
12
13                                                Michael P. Brown, WSBA #45618
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     DECLARATION OF MICHAEL P. BROWN - 3                            G O R DO N     600 University Street
                                                                      T IL DE N    Suite 2915
                                                                     THOMAS        Seattle, WA 98101
                                                                    C O R DE L L   206.467.6477
Exhibit
1
2
3
4
5
6
